389 F.2d 765
Clifford Glenn PIGUE, Appellant,v.UNITED STATES of America, Appellee.
No. 25036.
United States Court of Appeals Fifth Circuit.
January 4, 1968.

Hubert W. Williams, Orlando, Fla., for appellant.
Kendell W. Wherry, Asst. U. S. Atty., Edward F. Boardman, U. S. Atty., Tampa, Fla., for appellee.
Before BELL, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The appellant was convicted on a jury verdict for failure to report to his local draft board and for failure to report for civilian work. 50 U.S.C. App. §§ 456(j), 462(a). He appeals on the basis that the government failed to prove affirmatively that the draft board had complied with 32 C.F.R. 1660.20 which provides that a draft board is not to call a conscientious objector before he would have been called had he not been classified 1-0. This issue was recently decided in Greer v. United States, 5 Cir. 1967, 378 F.2d 931, and Lowe v. United States, 5 Cir., Jan. 3, 1968, 389 F.2d 51, and we affirm on the basis of those decisions.


2
Affirmed.